 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT R. KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile:    415.434.3947
   E mail        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com

 9 Proposed Attorneys for Debtor

10
                                 UNITED STATES BANKRUPTCY COURT
11
                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12

13
     In re                                             Case No. 20-30579
14
   PROFESSIONAL INVESTORS SECURITY                     Chapter 11
15 FUND, INC.,
                                                       CONSENT TO ENTRY OF ORDER FOR
16                     Debtor.                         RELIEF

17
                                                       The Hon. Hannah L. Blumenstiel
18

19            TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES
20 BANKRUPTCY JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE;

21 AND ALL PARTIES IN INTEREST:

22            Professional Investors Security Fund, Inc. (“PISF” or “Debtor”) hereby consents to
23 the entry of an order for relief in response to the involuntary petition (the “Petition”) filed

24 on July 16, 2020 (the “Petition Date”) under Chapter 11 of Title 11 of the United States

25 Code (the “Bankruptcy Code”) by Creditors Jacques Achsen, Samuel Goldberger,

26 Elizabeth A. Goldblatt, Arthur Indenbaum, Andrew Roy Michaels, Mary Michaels, Cheryl

27 Reinhardt, Joel Rubenzahl, and Steven Wertheimer (the “Petitioning Creditors”) against

28 PISF.

Case: 20-30579         Doc# 8    Filed: 07/26/20     -1-
                                                   Entered: 07/26/20 16:34:31   Page 1 of 9
     SMRH:4839-6774-1380.1                                           CONSENT TO ORDER FOR RELIEF
 1            PISF’s sole shareholder, The Kenneth J. Casey Trust, executed a resolution (the
 2 “Shareholder Consent”), attached hereto as Exhibit A, on July 23, 2020, consenting to the

 3 Petition and Chapter 11 proceedings on behalf of PISF.

 4            PISF respectfully requests that the Court enter an Order for Relief under Chapter 11
 5 of the Bankruptcy Code in the above-captioned case substantially in the form attached

 6 hereto as Exhibit B.

 7

 8 Dated: July 26, 2020

 9                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
10

11
                                         By                        /s/ Ori Katz
12                                                                 ORI KATZ
                                                              J. BARRETT MARUM
13
                                                                 MATT KLINGER
14                                                             GIANNA SEGRETTI

15                                                        Proposed Attorneys for Debtor
16                                                   Professional Investors Security Fund, Inc.

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-30579         Doc# 8   Filed: 07/26/20     -2-
                                                  Entered: 07/26/20 16:34:31    Page 2 of 9
     SMRH:4839-6774-1380.1                                           CONSENT TO ORDER FOR RELIEF
                                   EXHIBIT A




Case: 20-30579   Doc# 8   Filed: 07/26/20   Entered: 07/26/20 16:34:31   Page 3 of 9
                     ACTION BY WRITTEN CONSENT OF
                       THE SOLE SHAREHOLDER OF
            PROFESSIONAL INVESTORS SECURITY FUND INCORPORATED

         The undersigned, being the sole shareholder (the “Shareholder”) of Professional Investors
Security Fund Incorporated, a California corporation (the “Company”), pursuant to Section
307(b) of the California Corporation Code and the Bylaws of the Company (the “Bylaws”),
hereby adopts the following resolutions by written consent, effective as of the dated signature
below:

CONSENT TO CHAPTER 11 PETITION

         WHEREAS, certain creditors of the Company have filed an involuntary petition for
         relief (the “Petition”) under chapter 11 of title 11 of the United States Code (the
         “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
         District of California (the “Bankruptcy Court”), for the purpose of initiating
         bankruptcy case number 20-30579 (the “Bankruptcy Case”) against the Company
         and restructuring the Company’s financial affairs and for all other lawful purposes
         under the Bankruptcy Code.

         WHEREAS, the Shareholder has considered the financial condition and
         circumstances of the Company, including without limitation the assets and
         liabilities of the Company, the strategic alternatives available to the Company,
         and the impact of the foregoing on the Company’s operational performance.

         WHEREAS, the Shareholder has reviewed, considered and received the
         recommendations of the Company’s management and the Company’s
         professional advisers as to the relative risks and benefits of a bankruptcy
         proceeding.

         WHEREAS, in the judgment of the Shareholder, it is desirable and in the best
         interests of the Company, its creditors, its equity holders and other stakeholders,
         that the Company be authorized and empowered to consent to the Petition, enter
         into and defend itself in the Bankruptcy Case, and, at such time, if any, as is
         deemed appropriate by an authorized officer of the Company, to enter into a
         resulting order for relief (the “Order”).

         NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Shareholder, it
         is desirable and in the best interest of the Company, its creditors, its equity
         holders and other stakeholders, that the Company consent to the Petition and the
         Company’s entry into the Bankruptcy Case.

         RESOLVED FURTHER, that consenting to the Petition on behalf of the Company
         be, and the same hereby is, approved and adopted in all respects and that Michael
         Hogan, the Company’s Chief Reorganization Officer (the “Authorized Officer”),

SMRH:4845-9838-3300.2                            -1-
Case: 20-30579          Doc# 8   Filed: 07/26/20       Entered: 07/26/20 16:34:31    Page 4 of 9
         acting alone, is hereby authorized and empowered on behalf of, and in the name
         of, the Company, (i) to execute and verify such documents as are required to
         consent to the Petition as well as any other ancillary documents, (ii) to represent
         and defend the interests of the Company in the Bankruptcy Case, and (iii) perform
         any and all such acts as are reasonable, advisable, expedient, convenient, proper
         or necessary to effect any of the foregoing.

         RESOLVED FURTHER, that in connection with the foregoing, the Authorized
         Officer, acting alone, is hereby designated as the individual with primary and/or
         sole responsibility for handling matters in the Bankruptcy Case.

         RESOLVED FURTHER, that the Authorized Officer is authorized and empowered,
         on behalf of and in the name of the Company to execute, verify and file with the
         Bankruptcy Court, or cause to be executed, verified and/or filed with the
         Bankruptcy Court (or direct others to do so on his behalf) all necessary
         documents, including, without limitation, the petitions, schedules, lists, motions,
         applications and other papers and documents necessary or desirable in connection
         with the Bankruptcy Case and to take any and all other actions deemed necessary,
         proper, or desirable in connection with the Bankruptcy Case, with a view to the
         successful prosecution of the case.

         RESOLVED FURTHER, that the Authorized Officer is authorized and empowered
         to retain on behalf of the Company, the law firm of Sheppard Mullin Richter &
         Hampton LLP as bankruptcy counsel, to render legal services to, and to represent
         the Company in connection with such proceedings and all other related matters in
         connection therewith, on such terms as the person retaining such firm shall
         approve.

         RESOLVED FURTHER, that the Authorized Officer is authorized and empowered
         on behalf of, and in the name of, the Company to continue the employment and
         retention of professionals in the ordinary course and in the Bankruptcy Case to
         retain and employ other attorneys, accountants, and other professionals, including
         conflicts counsel, to assist in the Company’s Bankruptcy Case on such terms as
         are deemed necessary, proper, or desirable.

         RESOLVED FURTHER, that upon the conclusion of the Bankruptcy Case, the
         Authorized Officer, acting alone, is authorized and empowered, on behalf of and
         in the name of the Company to execute, verify, and enter into the Order.

         RESOLVED FURTHER, that any and all actions taken by the Authorized Officer
         pursuant to the foregoing resolutions are hereby approved.

GENERAL AUTHORIZING RESOLUTION

         RESOLVED FURTHER, that the officers of the Company be, and each of them
         hereby is, authorized and directed, for and on behalf of the Company, to take such
         further action, for the actions set forth herein, and execute such additional


SMRH:4845-9838-3300.2                            -2-
Case: 20-30579          Doc# 8   Filed: 07/26/20       Entered: 07/26/20 16:34:31    Page 5 of 9
         documents as each may deem necessary or appropriate to carry out the purposes
         of the above resolutions.

                                     [Signature page follows]




SMRH:4845-9838-3300.2                          -3-
Case: 20-30579          Doc# 8   Filed: 07/26/20     Entered: 07/26/20 16:34:31   Page 6 of 9
        The undersigned hereby consents to the foregoing resolutions and actions and
directs that this Written Consent be filed with the minutes of the proceedings of the
shareholders of the Company and said resolutions shall have the same force and effect as
if they were adopted at a meeting at which the undersigned was personally present.

        IN WITNESS WHEREOF, the undersigned does hereby consent to and approve the
adoption of the foregoing resolutions as of the dated signature below.

SHAREHOLDER:

THE KENNETH J. CASEY TRUST
DATED 4/24/1998



By:
Name: Charlene Albanese
Title: Trustee
           July 23, 2020
Date:




          Signature Page to Action by Written Consent of the Sole Shareholder of
                     Professional Investors Security Fund Incorporated
Case: 20-30579 Doc# 8 Filed: 07/26/20 Entered: 07/26/20 16:34:31 Page 7 of 9
                                   EXHIBIT B




Case: 20-30579   Doc# 8   Filed: 07/26/20   Entered: 07/26/20 16:34:31   Page 8 of 9
                              United States Bankruptcy Court
                                          Northern            District Of          California

In re Professional Investors Security Fund, Inc.                                        Case No. 20-30579
                                   Debtor*

Address: 350 Ignacio Blvd. #300, Novato, California, 94949                             Chapter 11


Last four digits of Social-Security or Individual Taxpayer-
Identification (ITIN) No(s).,(if any):
Employer Tax-Identification (EIN) No(s).(if any): XX-XXXXXXX


                                                         ORDER FOR RELIEF IN
                                                        AN INVOLUNTARY CASE


           On consideration of the petition filed on                                July 16, 2020                      against
                                                                                            (date)
 the above-named debtor, an order for relief under chapter 11 of the Bankruptcy Code (title 11

 of the United States Code) is granted.




          Date                                                                              Bankruptcy Judge




 *Set forth all names, including trade names, used by the debtor within the last 8 years. (Fed. R. Bankr. P. 1005).




      Case: 20-30579             Doc# 8         Filed: 07/26/20           Entered: 07/26/20 16:34:31                  Page 9 of 9
